Citation Nr: 1704497	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-23 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma with bronchitis.

2. Entitlement to service connection for asthma with bronchitis, to include as secondary to service-connected obstructive sleep apnea (OSA). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services 


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983 in the United States Army.  The Veteran also served in the United States Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied the Veteran's request to reopen a previously denied claim for entitlement to service connection for asthma with bronchitis.

However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate each claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board must therefore first decide whether new and material evidence to reopen the claim has been received.

Further, the Board notes that in the June 2009 decision, the RO also denied to reopen previously denied claims of service connection for a low back and bilateral eye disorders.  The Veteran filed a notice of disagreement in August 2009, and a statement of the case was issued in July 2011.  However, in his July 2011 substantive appeal via VA Form 9, the Veteran indicated that he was only appealing the issue of service connection of asthma.  As such, the claims for entitlement to service connection for a low back and bilateral eye disabilities are not before the Board.  38 C.F.R. § 20.200 (2016) (an appeal consists of a timely filed NOD and, after an SOC has been furnished, a timely filed Substantive Appeal); 38 C.F.R. § 20.202 (2016) (allowing substantive appeal to specifically indicate issues being appealed).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  A review of the Virtual VA file does not reveal any additional documents pertinent to present appeal. 

The Board's decision with respect to the application to reopen the claim for service connection for asthma is set forth below. The reopened claim for service connection for asthma, on the merits, is addressed in the remand following the order; the matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  In a November 2006 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for asthma with bronchitis.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2.  Evidence received since the November 2006 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim for service connection for asthma with bronchitis.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision that denied the claim of entitlement to service connection for asthma with bronchitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Evidence received since the November 2006 rating decision is new and material, and the criteria for reopening of the claim for entitlement to service connection for asthma with bronchitis have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for asthma, the Board finds that all notification and development actions needed to fairly adjudicate the matter has been accomplished.


II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim for service connection for asthma was previously denied in a November 2006 rating decision.  The pertinent evidence then of record consisted of service treatment records (STRs) and private medical treatment records.  The RO noted STRs did not indicate a diagnosis of asthma, and that the Veteran was treated for asthma in April 2003 and May 2005, several years after his discharge from service.  

Although notified of the November 2006 denial, the Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the November 2006 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence added to the claims file since the final November 2006 rating decision includes the Veteran's reports that he had a history of childhood asthma, his use of inhalers and further treatment for asthma during service, his statements that his asthma was aggravated during his tour of duty in Germany, and the July 2016 VA medical opinion indicating that "OSA is an independent risk factor for asthma exacerbations and that OSA symptoms are more common in asthmatic patients."  The VA examiner also opined that "OSA can worsen asthma and vice-versa." 

The Board finds that the above-described evidence provides bases for reopening the claim for service connection for asthma.  Specifically, the July 2016 VA examiner's statements concerning the relationship between asthma and OSA and the Veteran's statements that he used inhalers and received other treatment during service are "new" in that they were not before agency decision makers at the time of the November 2006 final denial of the claim for service connection, and are not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran's asthma is caused by or aggravated by his military service or his service-connected OSA.  The basis for the November 2006 denial was that the condition (asthma) neither occurred in nor was caused by service.  The statements the Veteran submitted, which are presumed credible, and the July 2016 VA medical opinion, relate to an unestablished fact necessary to substantiate the claim for service connection for asthma (i.e., a nexus between the service or the service-connected OSA, as well as treatment during service), and thus, also raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 110.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for asthma with bronchitis, to include as secondary to service connected OSA, are met.


ORDER

The application to reopen the claim of entitlement to service connection for asthma with bronchitis is granted.


REMAND

The Board finds that further development is needed before the Veteran's claim for entitlement to service connection for asthma, to include as secondary to service-connected OSA, can be decided. 

As a preliminary matter, the Board notes that in an October 2014 VA treatment record the Veteran stated that he had a history of childhood asthma and used to be on inhalers.  Further, in a July 2011 statement, the Veteran contended that his asthma was aggravated during service.  As such, it appears that the Veteran is stating that his asthma pre-existed service.

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016). 

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b)(1). 

In this case, neither asthma nor any respiratory disorder was noted on the Veteran's June 1980 enlistment examination.  The Veteran is therefore presumed sound in this regard at the time of entry into service.
 
The Board notes that a July 2016 VA examiner noted that "recent data suggest[ed] that OSA [was] an independent risk factor for asthma exacerbations," and that "OSA [could] worsen asthma."  The Veteran was service-connected for OSA in July 2016.  Upon review of the record, it appears that the Veteran's claim for service connection for asthma has, to date, only been considered under a direct theory of entitlement for service connection.  However, when determining service connection, all theories of entitlement reasonably raised by the evidence of record must be considered. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).

As such, and given the prior grant of service connection for OSA, the Board has expanded the Veteran's claim for service connection to include both direct service connection and as secondary to any service-connected disease or injury, which include sleep apnea, allergic rhinitis, and chronic sinusitis.

However, proper VCAA notice has not been provided to the Veteran informing him of the information and evidence necessary to warrant entitlement to service connection for asthma with bronchitis under a theory of entitlement as due to a service-connected disease or injury.  The Veteran was not advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  

Moreover, the RO has never adjudicated this theory of entitlement.  The Board finds that it would be prejudicial to the Veteran to undertake appellate review of this issue under the theory of entitlement to service connection as due to a service-connected disability without the proper development and adjudication by the RO.  38 C.F.R. § 3.159.

In addition, the Veteran has not undergone a VA examination to address the etiology of his asthma with bronchitis.  Specifically, the Board notes that the Veteran contends that his asthma was aggravated during service, and the July 2016 VA examiner opined that "OSA can worsen asthma and vice-versa."  Although this opinion is not stated with sufficient certainty to warrant a grant of service connection, a VA examination is required to determine whether the Veteran's asthma is due to or a result of his military service, or caused or aggravated by his service-connected OSA or another service connected disease or injury.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran with an appropriate VCAA letter, to include notice to the Veteran of the evidence necessary to substantiate his service connection claim under the theory of entitlement of service connection as due to a service-connected disease or injury.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Obtain from the Birmingham VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran that have not been associated with the claims file.

5.  After all records and/or responses from each contacted entity has been associated with the electronic claims file, schedule the Veteran for a VA examination in order to determine the etiology of his asthma.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the opinion, and the opinion must reflect that the claims folder was reviewed.

The examiner should address the following:

1) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's asthma began in or is related to the Veteran's military service. 

2) If not, the examiner should provide an opinion, as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's asthma was either (a) caused or (b) aggravated by one or more service-connected disease or injury, to include OSA.

In providing the requested opinions, the examiner should specifically consider and discuss all pertinent medical evidence and lay assertions, particularly the Veteran's statements regarding his asthma treatments, the service treatment records, the VA medical records, and the July 2016 VA examiner's opinion. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim for entitlement to service connection for asthma.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


